Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-25 are pending in this office action. This action is responsive to Applicant’s application filed 06/18/2021.

Claim Objection
3.	Regarding claim 10, the claim recites “whose" and “whom” which is unclear what “whose" and “whom” corresponding to.  Also, there is insufficient antecedent basis for “whose" and “whom”.
Claim 10 includes “…(b) determining a plurality of candidate rules whose triggering events need to be evaluated to determine if said rules are to be executed for said services, each of said candidate rules being user defined and having one or more triggering events, one or more conditions, and one or more consequences…” and “…(e) discarding candidate rules for whom at least one triggering event has not occurred to result in remaining candidate rules…”.  Note that “whose" and “whom” is not adequately established by any previous recitation of any entity.

4.	Claim 20 includes “…wherein said data detailing required data fields for said user interface and field indicators for said required data fields is based on predetermined requirements fro said underlying software platform…”.  It should be written as “from“.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-25 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
. 	
6.	Claims 1, 10, and 23 recite the limitation "said rule", "said rule's triggering event" and “said one or more conditions” in the claims. There is insufficient antecedent basis for those limitations in the claim.

7.	Regarding claims 15, 20, and 25, the terms "specific process” and “data detailing”, render the claim(s) indefinite because the claim(s) include(s) elements not clear defined in original Specification/Drawings/Claims, thereby rendering the scope of the claim(s) unascertainable.  
	Claims 15,  20 and 25, claim language include limitation “wherein said data detailing required data fields for said user interface and field indicators…”, what is the “field indicators”?

8.	Regarding claim 1, the paragraphs "(b) determining a plurality of candidate rules that would need to be implemented if triggering events for each of said candidate rules have occurred because of said at least one change; (d) pre-processing all conditions for all candidate rules for which all triggering events have occurred to determine if said all conditions have been met”, render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable.  
The claim limitation “determining a plurality of candidate rules” and “determine if said all conditions have been met” does not clear disclosed how to determine the process? based on what kind rule or algorithm to determine the processes in the original Specification, Drawings and Claims.
Possible Applicant has left several steps before the determining step.

9.	Regarding claims 10, and 23, the paragraphs (b) determining a plurality of candidate rules whose triggering events need to be evaluated to determine if said rules are to be executed for said services, each of said candidate rules being user defined and having one or more triggering events, one or more conditions, and one or more consequences; (c) determining one or more records affected by an evaluation of said triggering events for each of said candidate rules and retrieving said one or more records”, render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable.  
The claim limitation “determining a plurality of candidate rules whose triggering events need to be evaluated” and “determining one or more records affected by an evaluation of said triggering events” does not clear disclosed how to determine the process? based on what kind rule or algorithm to determine the processes in the original Specification, Drawings and Claims.
Possible Applicant has left several steps before the  determining or evaluation steps.

10.	Regarding system claim 22, the system comprising a dynamic rules engine embodied in computer readable and computer executable instructions. The claim language only disclosed “receives consumer input by way of said user interface generated by said dynamic user interface engine”. 
Possible Applicant has left several steps before the  generated step.

11.	Regarding claims 1, 2, 10, and 23, for an “IF” statement in the claim limitation is an optional statement. When an "IF" is used there should also be an "ELSE" to provide what happens when the condition is not met. If there is no "ELSE", then the condition is optional. 
Accordingly, the above independent and dependent claims 1-25 not been further treated on the merits. 
Drawings
12.	The drawings are objected to because they fail to show necessary textual labels of features or symbols in Figs. 1-3 as described in the specification. For example, No any labels or any meaning describe the invention in figure 1. Figure 2 place “UI generation” as a title, all elements have labels but no any relationship or related concept described. Figure 3 only a form type, title as “Permit Inspection completed”, how related this form related the invention? Figures would give the viewer necessary detail to fully understand this element at a glance. A descriptive textual label for each numbered element in these figures would be needed to better understand these figures without substantial analysis of the detailed specification. Any structural detail that is of sufficient importance to be described should be labeled in the drawing. Optionally, the applicant may wish to include a table next to the present figure to fulfill this requirement. See 37 CFR 1.84(n), (o), recited below:
"(n) Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.

(o) Legends. Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible."

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 1, 5-9, 10, 14 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trefler et al. (US Patent No. 8,843,435 B1, hereinafter “Trefler”).
As to Claim 1, Trefler teaches the claimed limitations:
“A method for managing changes to a database, the method comprising:” as a computer-implemented method for processing an instance of a data structure. At a first point in time, a request to create an instance of a data structure is received (column 2, lines 18-21). 
 	“(a) receiving input from a consumer requiring at least one change to at least one record in a database” as a server may receive the request from a client to create an instance of the data structure, and the server may perform said first processing and said second processing. At least one of the data structure and the dynamic data element may be a database table. One of the data structure and the dynamic data element may be an object and another of the data structure and the dynamic data element may be a database table. The database table may be in a normalized form (column 4, lines 22-30). 
 	“(b) determining a plurality of candidate rules that would need to be implemented if triggering events for each of said candidate rules have occurred because of said at least one change” as the second processing may determine that data for the dynamic data element corresponds to a second data instance of the first class or type. Referencing the dynamic data element may be performed in connection with one of a plurality of trigger events, where the plurality of trigger events include any of displaying a user interface with the dynamic data element contained therein, performing rule processing, determining that data for said dynamic data element is not already loaded into virtual memory, determining that data for said dynamic data element is not already loaded into a session cache or a server cache, and determining that a cached copy of data for said dynamic data element is no longer valid in accordance with an expiration time. The association may be included in a declarative page, and the declarative page may be used in connection with said referencing to retrieve the data for the dynamic data element. The declarative page may be referenced during processing of the dynamic data element in connection with a workflow process. The declarative page may be updated to change how data for the dynamic data element is accessed, wherein the change includes a different criterion, a different condition, a different parameter, and a different data access description (column 3, line 58 to column 4, line 19).
 	“(c) pre-processing said plurality of candidate rules to determine if all triggering events for each of said candidate rules have occurred” as definitions for data elements may be specified such as using a class structure and providing class definitions including data elements. An event which triggers processing to access the data for a dynamic data item may be in connection with rule processing. For example, one or more declarative rules may be defined which specify relationships between data elements in the form of an equation such as A=B+C. Such declarative rules may, in turn, be referenced by other decision rules where the value of A is used in a conditional evaluation. During processing of the decision rule at run time, if the values of B or C are not available in session or global cache in order to compute A, such rule processing may result in automatic retrieval of B and C and updating of A. Processing performed to access data for a dynamic data item may include evaluating the criteria in accordance with a current context at a point in time, determining whether a copy of the data is already loaded into virtual memory such as a session cache or global cache, retrieving or loading the copy of the data from a database or other data store if not already in virtual memory, and the like. Variations of the foregoing may occur depending on characteristics or attributes specified for a particular page affecting how long a cached copy is considered valid, in accordance with techniques herein using associations and defined data access descriptions, each instance of a data element may be retrieved on an as needed (column 32, lines 22-67).
 	“(d) pre-processing all conditions for all candidate rules for which all triggering events have occurred to determine if said all conditions have been met” as the association may be a conditional association including a plurality of conditions and corresponding data access descriptions, wherein if one of said conditions evaluates to true, a selected one of the corresponding data access descriptions is used to retrieve data for the dynamic data element. The association may be a derived association including a single data access description identifying how to retrieve data for said dynamic data element in accordance with the current context at the second point in time. The derived association may include one or more values which are further processed at the second point in time in order to retrieve data for the dynamic data element. The derived association may include a plurality of data values which are further processed in accordance with an operation identified in the derived association. The operation may include performing any of a mathematical operation and a string operation on at least a portion of said plurality of data values. The operation may use any of forward chaining and backward chaining inference methods. The association may include a data access description that identifies how to retrieve the data for the dynamic data element, wherein the data access description includes an item that depends upon at least one of the criteria. The item may be a key included in a database query and the key may have a value determined in accordance with a parameter included in the criteria (column 3, lines 5-30). A rules engine using backward chaining may search declarative rules until one is found which has a consequent that matches a desired goal. If the antecedent of that rule is not known to be true, then it is added to the list of goals. This rule base would be searched and the third, fourth, fifth and sixth rules would be selected, because their consequents match the goal (to determine Customer's Status). It is not yet known whether X is high or low, so all the antecedents are added to the goal list. The rule base is again searched and this time the first two rules are selected, because their consequents match the new goals that were just added to the list. The antecedent is known to be true and therefore it can be concluded that X is high, and that the Customer Status is Gold. Because the list of goals determines which rules are selected and used (column 16, line 56 to column 17, line 59).
“(e) pre-processing consequences for all candidate rules for which all triggering events have occurred and for which all conditions have been met” as applications may include a student loan processing application as well as a credit card dispute application where the rules are modeled or built in hierarchical classes following an object-oriented paradigm. Although the rules defining those applications may differ, they may utilize a common rule or set of rules for various operations such as, for example, to define various UI screens and/or processing sequences that can be inherited or otherwise specified for use by multiple applications (column 9, lines 1-29). A rules engine using forward chaining may search the declarative rules until it finds one where the antecedent is known to be true. When found it can conclude, or infer, the consequent, resulting in the addition of new information to its data. Forward chaining inference engines will iterate through this process until a goal is reached. Suppose that the goal is to determine and who has purchased products to date. The rule base including the foregoing rules may be searched and the second rule would be selected, because its antecedent matches the data. Now the consequents is added to the data. The rule base is again searched and this time the sixth rule is selected, because its antecedent matches the data that was just confirmed. The new consequent of the sixth rule is added to a data set (column 17, lines 35-59).
 	“(f) implementing said consequences for said all candidate rules for which all triggering events have occurred and for which all conditions have been met” as rules engine may be implemented in Java and may use an XML data structure. Therefore, the rules stored in the rules base as metadata may be translated into Java in order for the processor of the server to execute the functionality defined by such rules. The first time that a particular rule is implicated, its metadata is extracted from the rules base as XML, source code for a unique Java implementation class is generated from the XML, compiled, loaded into a Java cache and then executed. All subsequent references to the same rule will simply reuse the Java implementation class that has already been generated by simply executing the class file previously loaded into Java cache (column 9, line 52 to column 10, line 7).
 	“wherein, for each rule, said rule is only implemented when all of said rule's triggering events have occurred, an implementation of said rule includes determining if said one or more conditions are met and, if said one or more conditions are met, implementing said consequences for said rule” as the step of evaluating the criteria at said second point in time may result in identifying an existing instance of a data entity which is retrieved from a data store by said retrieving. The association may be an explicit association specifying a single data access description identifying how to retrieve said data for said dynamic data element in accordance with said current context at said second point in time. The association may be a conditional association including a plurality of conditions and corresponding data access descriptions, wherein if one of said conditions evaluates to true (e.g., condition are met), a selected one of the corresponding data access descriptions is used to retrieve data for the dynamic data element (column 2, lines 18-48; column 2, line 66 to column 3, line 10).  The dynamic data element may be referenced at the first point in time and the criteria may be evaluated in accordance with a current context at the first point in time to access data for the dynamic data element. The first processing may include determining that data for said dynamic data element corresponds to a first data instance of a first class or type. The second processing may determine that data for the dynamic data element corresponds to a second data instance of the first class or type. Referencing the dynamic data element may be performed in connection with one of a plurality of trigger events, where the plurality of trigger events include any of displaying a user interface with the dynamic data element contained therein, performing rule processing, determining that data for said dynamic data element is not already loaded into virtual memory, determining that data for said dynamic data element is not already loaded into a session cache or a server cache, and determining that a cached copy of data for said dynamic data element is no longer valid in accordance with an expiration time. The association may be included in a declarative page, and the declarative page may be used in connection with said referencing to retrieve the data for the dynamic data element. The declarative page may be referenced during processing of the dynamic data element in connection with a workflow process. The declarative page may be updated to change how data for the dynamic data element is accessed, wherein the change includes using at least one of: a different criterion, a different condition, a different parameter, and a different data access description. The declarative page may be defined in a declarative page definition, and the workflow process may be defined in a workflow process definition that is separate from the declarative page definition. A server may receive the request from a client to create an instance of the data structure, and the server may perform said first processing and said second processing. The database table may be in a normalized form (column 3, line 52 to column 4, line 30).

As to Claim 5, Trefler teaches the claimed limitations:
 	“executing at least one action for at least one candidate rule for which all triggering events have occurred and for which all conditions have been met” as (column 2, lines 18-48; column 2, line 66 to column 3, line 10), (column 11, lines 10-40), (column 15, line 44 to column 16, line 19).

As to Claim 6, Trefler teaches the claimed limitations:
 	“executing at least one non-database related action for at least one candidate rule for which all triggering events have occurred and for which all conditions have been met” as (column 2, lines 18-48; column 2, line 66 to column 3, line 10), (column 11, lines 10-40), (column 15, line 44 to column 16, line 19).

As to Claim 7, Trefler teaches the claimed limitations:
 	“wherein said records in said database relate to government records” as (column 3, lines 22-58; claim 28).

As to Claim 8, Trefler teaches the claimed limitations:
 	“wherein said records in said database relate to at least one of: permits; application for permits; licenses; applications for licenses; inspections; zoning applications; reported complaints; reported complaints relating to one or more bylaws; reported complaints relating to ordinances; general requests relating to one or more government agencies; professional certifications; examinations relating to one or more certifications; courses relating to one or more certifications; and regulation enforcement” as (column 3, lines 40-58; claim 28). 

As to Claim 9, Trefler teaches the claimed limitations:
 	“wherein said database is part of a software platform providing cloud computing services, said platform being used to execute software applications that are used by consumers to access government services” as (column 3, lines 40-58; claim 28). 

As to Claim 10, Trefler teaches the claimed limitations:
“A method for managing changes to a database, the method comprising:” as (column 2, lines 18-21). 
 	“(a) receiving a request from a consumer for services, said services requiring at least one change to at least one record in said database” as (column 4, lines 22-30). 
 	“(b) determining a plurality of candidate rules whose triggering events need to be evaluated to determine if said rules are to be executed for said services, each of said candidate rules being user defined and having one or more triggering events, one or more conditions, and one or more consequences” as a definition for the data structure may be included in a definition of a class, said class being included in a class structure. The dynamic data element may be included in a second class definition that is defined at a same level in the class structure as said class. The step of evaluating the criteria at said second point in time may result in identifying an existing instance of a data entity which is retrieved from a data store by said retrieving. The association may be an explicit association specifying a single data access description identifying how to retrieve said data for said dynamic data element in accordance with said current context at said second point in time. The association may be a conditional association including a plurality of conditions and corresponding data access descriptions, wherein if one of said conditions evaluates to true, a selected one of the corresponding data access descriptions is used to retrieve data for the dynamic data element (column 2, line 61 to column 3, line 24), (column 32, lines 22-67).
 	“(c) determining one or more records affected by an evaluation of said triggering events for each of said candidate rules and retrieving said one or more records” as (column 2, line 61 to column 3, line 24), (column 32, lines 22-67).
  	“(d) evaluating said triggering events using said one or more records retrieved in step (c)” as the second processing may determine that data for the dynamic data element corresponds to a second data instance of the first class or type. Referencing the dynamic data element may be performed in connection with one of a plurality of trigger events, where the plurality of trigger events include any of displaying a user interface with the dynamic data element contained therein, performing rule processing, determining that data for said dynamic data element is not already loaded into virtual memory, determining that data for said dynamic data element is not already loaded into a session cache or a server cache, and determining that a cached copy of data for said dynamic data element is no longer valid in accordance with an expiration time. The association may be included in a declarative page, and the declarative page may be used in connection with said referencing to retrieve the data for the dynamic data element (column 3, line 64 to column 4, line 22). 
 	“(e) discarding candidate rules for whom at least one triggering event has not occurred to result in remaining candidate rules” as the data structures associated using the associations techniques herein may be database tables such as relational database tables which are in a normalized form. As known in the art of relational databases, a normalized database structure, such as a table, has a form which is suitable for use with performing different operations (e.g., deleting) without resulting in undesirable or unexpected results such as anomalies that may cause a loss of data integrity. For example, a database table may be in third normal form as well as first normal form or second normal form for use with associations described herein. A database table may be in any one of a variety of different normal forms where the different normal forms are associated with criteria providing varying degrees vulnerability to logical inconsistencies and anomalies (column 33, lines 32-64). 
 	“(f) for each of said remaining candidate rules, determining one or more records affected by an evaluation of conditions for each of said remaining candidate rules” as In response, processing is performed by the server to determine the correct rules and accordingly process the selected rules to generate code for execution by the server. For the specified one or more rules, a determination is made as to whether the corresponding Java class files for the specified one or more rules is already in the Java cache. As mentioned, a single Java class file may exist for a rule that references other rules, contains generated code for such rules. If step evaluates to yes, control proceeds where the existing class file is used. Otherwise, if step evaluates to no, control proceeds to step where processing is performed to select the correct rules for the specific context from the rules base where the rules may be in a form such as XML, which is incorporated by reference herein, describes how a rule may be selected, in accordance with an objective, circumstance, business purpose, product, organization rule set, rule version, data time, security required for each rule, and the like. At step, Java source code for the selected rules is generated. At step, the Java source code is compiled into a single Java class file which is loaded into the Java cache, control proceeds to where the loaded Java class file is executed (column 11, lines 10-40).
 	“(g) retrieving said one or more records determined in step (f) and evaluating said conditions for said each of said remaining candidate rules” as (column 2, line 61 to column 3, line 24), (column 32, lines 22-67).
 	“(h) for each of said remaining candidate rules for which conditions have been met, determining which change records would be affected by an implementation of consequences for each of said remaining candidate rules for which conditions have been met” as (column 9, line 52 to column 10, line 7), (column 33, lines 32-64).
 	“(i) committing changes to said change records determined in step” as operations performed during the client session may be performed with respect to the copy of data objects included in the client session cache. At a later point in time, a command may be issued to commit the copy of data objects from the client session cache to the persistent object data store in order to update the data store. Techniques described in following paragraphs herein may be used in connection with maintaining and management of data objects in the session caches and/or the global cache of a server (column 10, lines 35-64).
 	“(h) in accordance with said consequences for each of said remaining candidate rules for which conditions have been met” as (column 3, lines 5-30), (column 16, line 56 to column 17, line 59), (column 33, lines 32-64).  
 	“wherein, for each rule, said rule is only implemented when all of said rule's triggering events have occurred, an implementation of said rule includes determining if said one or more conditions are met and, if said one or more conditions are met, implementing said consequences for said rule” as (column 2, lines 18-48; column 2, line 66 to column 3, line 10), (column 3, line 52 to column 4, line 30).


As to Claim 14, Trefler teaches the claimed limitations:
 	“wherein step 	(h) comprises implementing one or more other actions defined for each of said remaining candidate rules for which conditions have been met” as (column 9, line 52 to column 10, line 7), (column 33, lines 32-64).

As to Claim 22, Trefler teaches the claimed limitations:
“A system for managing consumer-initiated requests relating to government services, the system comprising a dynamic rules engine embodied in computer readable and computer executable instructions, said dynamic rules engine being for implementing and assessing a plurality of rules relating to said requests, said requests relating to records in at least one database” as a server computer system connected to the network. The server computer system may include software modules to service requests and one or more processors, memory (column 7, lines 43-71). The business process may be a process in one of a plurality of areas where the plurality of areas includes telecommunications, government, insurance, insurance claims processing, insurance application renewal, insurance underwriting, finance, loan processing, healthcare, automotive, retail product sales, clothing, marketing, computer services, food and restaurant industry, consumer sales and services, purchasing a product or service, returning a previously purchased item, submitting a complaint or problem report requiring resolution, ensuring compliance with government rules and regulations, and inventory update and purchasing. The second processing may include allocating storage for the dynamic data element (column 2, lines 18-45).
 	“a dynamic user interface engine embodied in computer readable and computer executable instructions, said dynamic user interface engine being for generating a user interface for use by said consumer to initiate said requests” as the first processing may include determining that data for said dynamic data element corresponds to a first data instance of a first class or type. The second processing may determine that data for the dynamic data element corresponds to a second data instance of the first class or type. Referencing the dynamic data element may be performed in connection with one of a plurality of trigger events, where the plurality of trigger events include any of displaying a user interface with the dynamic data element contained therein, performing rule processing (column 3, line 62 to column 4, line 7).
 	“wherein said dynamic rules engine receives consumer input by way of said user interface generated by said dynamic user interface engine” as at least one of the parameters may be based on a date associated with a time at which the dynamic data element is referenced. Data for the dynamic data element may be stored in a persistent data store. The data may be retrieved from the persistent data store to create the instance of the data structure in a session cache for at least one client. A different session cache may be used for each client. A copy of the instance may be stored in a global cache used by a plurality of client sessions. Each of the plurality of client sessions may correspond to a different client connected to a server and the global cache may be used as a server cache by said plurality of client sessions (column 2, lines 45-61). Referencing the dynamic data element may be performed in connection with one of a plurality of trigger events, where the plurality of trigger events include any of displaying a user interface with the dynamic data element contained therein (column 3, line 66 to column 4, line 30).

As to claims 23 is rejected under 35 U.S.C 102(a)(1), the limitations therein have substantially the same scope as claims 1. In addition, Trefler teaches a server computer system connected to the network. The server computer system may include software modules to service requests and one or more processors, memory (column 7, lines 43-71). Therefore this claim is rejected for at least the same reasons as claim 1.

14.	Claim(s) 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capon (US Patent Publication No. 2019/0034441 A1, hereinafter “Capon”).
As to Claim 15, Capon teaches the claimed limitations:
“A method for dynamically generating a user interface containing user fillable fields, said user interface being related to a specific process, the method comprising:” as computer-implemented methods and data transformation are required to establish a stabilized version of the webpage for processing prior to establishment of the visual anchors, and ultimately the rendering of the visualizations (paragraph 0018). A challenge with existing websites and web content is that information is presented to users in a disparate manner, wherein users are unable to, unless site-by-site functionality is provided, collaborate or share content or comments with other users. While there may be functionality such as forums, online comment sections, these tools are often controlled by the owner or host of the website content, and are subject to censorship, control, from these parties or their affiliates. Traditional social or communication platforms or networks require that users/websites participate in a specific, proprietary portal or interface. The process to share third party information on these platforms is generally through copying and pasting from a source to the portal or interface and the process may be inefficient and error prone, especially where a larger number of users wish to collaborate with one another. Furthermore, information and content discovery is usually limited by the information presented to the user, as controlled by the communication platform (specific process see paragraphs 0067-0068). Platform may be provided in the form of a browser plugin that when run, may provide a browser extension, that is persistent as the user traverses different websites of the Internet. The browser extension may manifest itself as a bar (or other visual or interactive interface device) that may provide widgets upon which users are able to interact with the platform to place annotations or comments in relation to specific visual features of the web content, without the knowledge of the web server hosting the web content. Platform may include various units, which may be configured in the form of software, hardware, embedded firmware, or a combination (specific process see paragraphs 0082-0083).
 	“(a) retrieving data detailing required data fields for said user interface and field indicators for said required data fields” as retrieving one or more objects from the proximate nodes; and heuristically analyzing the retrieved one or more objects from the Document Object Model (DOM) to identify the stable tag location of the one or more candidate locations (paragraph 0024). The user computing device through browser/presentment interface may be configured to request website and/or web content from websites, whose information may be hosted by website hosting servers. The information is transferred through a network and platform may provide a middle layer of operability wherein the content of the webpages including associated metadata and embedded content (paragraph 0083). The platform layer presentment engine can based on a user's cursor location or touch input, identify whether identified host content is available for associating with a visualization. Such identification may be provided by way of the platform layer presentment engine traversing the DOM to identify the object upon which the content is provided, and then generating a highlight or other visual indicator that the content is available for associating with a visualization (paragraphs 0094, 0143).
 	“(b) retrieving data detailing resources related to said process” as a hosted content element may have a link associated, is found in a database, or is original to the website. Next, engine may be configured to perform an intelligent hashing algorithm to heuristically track and assess the content elements in the DOM to assess if it has enough similarity to the requested content element in the hosted location. In some embodiments, to save memory and processing resources, a pre-defined number of elements nodally proximate to the content element is searched (paragraph 0108). Each network interface enables computing device to communicate with other components, to exchange data with other components, to access and connect to network resources, to serve applications, and perform other computing applications by connecting to a network capable of carrying data including the Internet (paragraph 0193).
 	“(c) retrieving data detailing components to be used for said user interface and procedures for handling said object types” as a presentation layer persistence engine configured to maintain a data structure including data records representative of characteristics of a set of visual components adapted for rendering on a presentation layer persisting in proximity to or over top of the one or more webpages, wherein each visual component of the set of visual components includes a locator field representative of a corresponding anchor position defining a relative location on a corresponding webpage that the visual component is rendered when the corresponding webpage is rendered by the one or more networked computing devices; a webpage source code parsing engine configured to intercept source code for the rendering of the one or more webpages, the webpage source code parsing engine configured to parse the intercepted source code to identify one or more candidate anchor locations within the one or more webpages, each of the one or more candidate anchor locations being associated with a content object rendered on the one or more webpages; an interface receiver configured to receive selected inputs from one or more users operating the one or more networked computing devices indicative of a new tag to be associated with a selected candidate anchor location of the one or more candidate anchor locations; a new visual component to be appended to the data structure and to be maintained by the presentation layer persistence engine at the selected candidate anchor location, the visual component generator configured to parse the source code to determine whether the content object underlying the selected anchor location is hosted directly on the webpage (paragraphs 0040, 0194). 
 	“(d) generating a visual tree representation detailing components to be used for said user interface” as platform may narrow down the tag-able elements to network or HTML elements which may be part of the user story such as an image a link or a paragraph. In some embodiments, platform may, via Source Code/DOM Extractor, retrieve source information from a Document Object Model (DOM) tree (e.g., an object model tree), and proceed to pin or tag anything, such as a block of white space or a border line to a site (paragraphs 0077, 0106, 0111). The platform layer presentment engine can based on a user's cursor location or touch input, identify whether identified host content is available for associating with a visualization. Such identification may be provided by way of the platform layer presentment engine traversing the DOM to identify the object upon which the content is provided, and then generating a highlight or other visual indicator that the content is available for associating with a visualization, the entirety of the object can be indicated for availability for association (paragraph 0094).
 	“(e) traversing said visual tree representation to determine how each component is to be generated or presented to a consumer” as the processors, networking interfaces, computer-readable memory, computer-readable instruction sets, data storage interoperate with one another to provide, among others, presentation layer persistence engine, web source code parsing/transformation engines, visual component generators, crawler update components, among others, that help render hybrid webpages that include both host content and visualizations, co-displaying the information with the look and feel of the first website with the desired content stored within the digital communications or content platform (abstract, paragraphs 0012, 0029-0030). An interface receiver configured to receive selected inputs from one or more users operating the one or more networked computing devices indicative of a new tag to be associated with a selected candidate anchor location of the one or more candidate anchor locations; a visual component generator configured to, responsive to each selected input of the selected inputs from the one or more users, generate, in association with the new tag, a new visual component to be appended to the data structure and to be maintained by the presentation layer persistence engine at the selected candidate anchor location, the visual component generator configured to parse the source code to determine whether the content object underlying the selected anchor location is hosted directly on the webpage, or hyperlinked to a web location hosted on an underlying content server (paragraphs 0039-0040).
 	“(f) rendering said user interface based on results of step (e)” as in response to the user input event, generating, for display on the electronic device, a visual layer, wherein the visual layer is configured to be presented as an overlay on top of the tag-able content element on the webpage when displayed; and generating second control signals adapted to control of the display screen on the electronic device, the second control signals, when executed, causing rendering of the user-generated content relating to the selected content element, wherein the user-initiated content is configured to be presented as an overlay on top of the webpage when displayed (paragraphs 0022, 0029-0030).

As to Claim 16, Capon teaches the claimed limitations:
 	“wherein said specific process is related to records in a database” as specific process (paragraphs 0067-0068, paragraphs 0082-0083). Database (paragraphs 0079,0085-0086).

As to Claim 17, Capon teaches the claimed limitations:
 	“a step of determining, prior to step (a), which specific process said user interface is for” as (paragraphs 0030, 0040; claim 11).

As to Claim 18, Capon teaches the claimed limitations:
 	“wherein said step of determining which specific process said user interface is for includes receiving consumer input and determining which specific processes are available for said consumer to access” as user input (paragraphs 0040, 0210).

As to Claim 19, Capon teaches the claimed limitations:
 	“wherein said step of determining which specific process said user interface is for comprises accessing at least one security model of an underlying software platform that provides cloud computing services to provide said specific process, said at least one security model indicating which records in a database are accessible to said consumer” as cloud or software platform (paragraphs 0014, 0082, 0086, 0149, 0152).

As to Claim 20, Capon teaches the claimed limitations:
 	“wherein said data detailing required data fields for said user interface and field indicators for said required data fields is based on predetermined requirements fro said underlying software platform” as indicator (paragraphs 0094, 0143).

As to Claim 21, Capon teaches the claimed limitations:
 	“wherein step (f) is executed by passing instructions for handling of said components to a consumer's web browser” as web browser (paragraphs 0014, 0018, 0083-0084, 0125, 0150).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
15.	Claims 2-4, and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Trefler et al. (US Patent No. 8,843,435 B1) in view of Chong et al. (US Patent Publication No. 2004/0064552 A1, hereinafter “Chong”).
As to Claim 2, Trefler teaches the claimed limitations:
 	“wherein step 	(c) comprises determining which data from which records need to be retrieved to determine if all triggering events for each of said candidate rules have occurred and stacking database queries to ensure a minimum number of database queries are executed to determine if all triggering events for each of said candidate rules have occurred” as (column 2, lines 18-48; column 2, line 66 to column 3, line 10), (column 11, lines 10-40), (column 15, line 44 to column 16, line 19).
Trefler does not explicitly teach the claimed limitation “a minimum number of database queries”.  
Chong teaches (paragraphs 0056, 0064).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Trefler, and Chong before him/her, to modify Trefler a minimum number of database queries because that would provide numerous different combinations of various hardware and software configurations to improve application performance as taught by Chong (paragraph 0004). 

As to Claim 3, Trefler teaches the claimed limitations:
“wherein step (d) comprises determining which data from which records need to be retrieved to determine if all conditions for all candidate rules for which all triggering events have occurred and stacking database queries to ensure a minimum number of database queries are executed to determine if all conditions for all candidate rules for which all triggering events have occurred” as (column 2, lines 18-48; column 2, line 66 to column 3, line 10), (column 11, lines 10-40), (column 15, line 44 to column 16, line 19).
Trefler does not explicitly teach the claimed limitation “a minimum number of database queries”.  
Chong teaches (paragraphs 0056, 0064).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Trefler, and Chong before him/her, to modify Trefler a minimum number of database queries because that would provide numerous different combinations of various hardware and software configurations to improve application performance as taught by Chong (paragraph 0004). 

As to Claim 4, Trefler teaches the claimed limitations:
 	“wherein step 	(f) comprises determining which records are affected by said consequences for all candidate rules for which all triggering events have occurred and for which all conditions have been met and organizing required database operations to implement said consequences such that when step (f) is executed, a minimum number of database operations are executed” as (column 2, lines 18-48; column 2, line 66 to column 3, line 10), (column 11, lines 10-40), (column 15, line 44 to column 16, line 19).
Trefler does not explicitly teach the claimed limitation “a minimum number of database queries”.  
Chong teaches (paragraphs 0056, 0064).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Trefler, and Chong before him/her, to modify Trefler a minimum number of database queries because that would provide numerous different combinations of various hardware and software configurations to improve application performance as taught by Chong (paragraph 0004). 

As to Claim 11, Trefler teaches the claimed limitations:
 	“wherein step 	(c) comprises consolidating said one or more records to thereby minimize a number of database queries to retrieve said one or more records” as (column 8, lines 40-45).
Trefler does not explicitly teach the claimed limitation “a minimum number of database queries”.  
Chong teaches (paragraphs 0056, 0064).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Trefler, and Chong before him/her, to modify Trefler a minimum number of database queries because that would provide numerous different combinations of various hardware and software configurations to improve application performance as taught by Chong (paragraph 0004). 

As to Claim 12, Trefler teaches the claimed limitations:
 	“wherein step 	(e) comprises consolidating said one or more records to thereby minimize a number of database queries to retrieve said one or more records” as (column 8, lines 40-45).
Trefler does not explicitly teach the claimed limitation “a minimum number of database queries”.  
Chong teaches (paragraphs 0056, 0064).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Trefler, and Chong before him/her, to modify Trefler a minimum number of database queries because that would provide numerous different combinations of various hardware and software configurations to improve application performance as taught by Chong (paragraph 0004). 

As to Claim 13, Trefler teaches the claimed limitations:
 	“wherein step 	(g) comprises pooling said changes to said change records to thereby minimize a number of writes to said database when committing said changes” as(column 10, lines 35-64).
Trefler does not explicitly teach the claimed limitation “a minimum number of database queries”.  
Chong teaches (paragraphs 0056, 0064).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Trefler, and Chong before him/her, to modify Trefler a minimum number of database queries because that would provide numerous different combinations of various hardware and software configurations to improve application performance as taught by Chong (paragraph 0004). 

16.	Claims 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Trefler et al. (US Patent No. 8,843,435 B1) in view of Capon (US Patent Publication No. 2019/0034441 A1, hereinafter “Capon”).
.As to Claim 24, Trefler teaches the claimed limitations:
“wherein said system interacts with a software platform that provides cloud computing services, said platform being used to execute said computer readable instructions that embody said dynamic rules engine” as (column 7, lines 34-63).
Trefler does not explicitly teach the claimed limitation “a software platform that provides cloud”.
Capon teaches (paragraphs 0014, 0082, 0086, 0149, 0152).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Trefler, and Capon before him/her, to modify Trefler a software platform that provides cloud because that would provide opportunities for interaction without having the user content interacting with the underlying host website as taught by Capon (paragraph 0009). 

As to claims 25 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 15. In addition, Trefler teaches a server computer system connected to the network. The server computer system may include software modules to service requests and one or more processors, memory (column 7, lines 43-71). Therefore this claim is rejected for at least the same reasons as claim 15.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/19/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156